NO. 06-15-00061-CR

BOBBY EUGENE CLARK, JR.                          §            IN THE COURT OFFILED
                                                                              APPEALS
                                                                                   IN
                                                 §                     6th COURT OF APPEALS
vs.                                              §                       TEXARKANA,
                                                             SIXTH JUDICIAL  DISTRICT  TEXAS
                                                 §                     8/20/2015 4:34:27 PM
THE STATE OF TEXAS                               §                         DEBBIE AUTREY
                                                             TEXARKANA, TEXAS
                                                                               Clerk
                  MOTION TO WITHDRAW AS APPELLATE COUNSEL

TO THE HONORABLE COURT:

        COMES NOW JONATHAN WHARTON, court-appointed attorney for the Defendant in this

case, and moves pursuant to Anders v. California, 386 U.S. 378 (1967) to withdraw as appellate

counsel because there are no non-frivolous issues to be raised in this appeal.

                                              Respectfully submitted,

                                              SNOW E. BUSH, JR., P.C.
                                              420 N. Center Street
                                              Longview, TX 7560 I
                                              PHONE: (903) 753-7006
                                              FAX: (903) 753-7278
                                              E-MAIL: jonathanwharlon l@sbcglobal.net




                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the above and foregoing was served on the
District Attorney's Office of Gregg County, counsel for aJ pellee, on this the 201h day of August,
2015, by mail.